UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04813 Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10 166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 3/31/16 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for those series, as appropriate. Dreyfus/Standish Global Fixed Income Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus/Standish Global Fixed Income Fund March 31, 2016 (Unaudited) Coupon Maturity Principal Bonds and Notes - 89.6% Rate (%) Date Amount ($) a Value ($) Argentina - .1% Buenos Aires Province, Sr. Unscd. Notes 9.13 3/16/24 3,100,000 b Australia - 5.3% Australian Government, Sr. Unscd. Bonds, Ser. 137 AUD 2.75 4/21/24 47,000,000 37,021,178 Australian Government, Sr. Unscd. Bonds, Ser. 139 AUD 3.25 4/21/25 49,725,000 40,620,166 Australian Government, Sr. Unscd. Bonds, Ser. 141 AUD 3.25 10/21/18 2,305,000 1,826,193 Australian Government, Sr. Unscd. Bonds, Ser. 143 AUD 2.75 10/21/19 57,900,000 45,609,337 Belgium - .8% Belgium Government, Unscd. Bonds, Ser. 49 EUR 4.00 3/28/17 16,500,000 b Canada - 4.7% Canadian Government, Bonds CAD 0.75 9/1/20 20,985,000 16,247,035 Canadian Government, Bonds CAD 2.50 6/1/24 72,675,000 61,902,592 Canadian Government, Bonds CAD 2.25 6/1/25 22,450,000 18,813,057 Canadian Government, Bonds CAD 3.50 12/1/45 12,360,000 12,685,952 CNH Capital Canada Receivables Trust, Ser. 2014-1A, Cl. A2 CAD 1.80 10/15/20 2,332,248 b 1,799,571 Chile - .2% Codelco, Sr. Unscd. Notes 4.50 9/16/25 5,425,000 b,c France - 5.1% AXA, Jr. Sub. Notes EUR 5.78 7/29/49 1,500,000 d 1,730,086 AXA, Sub. Notes EUR 5.25 4/16/40 3,500,000 d 4,411,734 French Government, Bonds EUR 2.25 5/25/24 21,775,000 28,931,703 French Government, Bonds EUR 1.00 11/25/25 60,500,000 72,673,800 Pernod-Ricard, Sr. Unscd. Notes 5.50 1/15/42 3,180,000 b 3,443,457 Societe Generale, Gtd. Notes 2.75 10/12/17 4,510,000 4,568,878 Societe Generale, Sr. Unscd. Notes EUR 2.38 2/28/18 5,300,000 d 6,300,433 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 89.6% (continued) Rate (%) Date Amount ($) a Value ($) Germany - 4.0% Allianz, Jr. Sub. Bonds EUR 3.38 9/29/49 3,100,000 d 3,494,868 Allianz, Sub. Notes EUR 5.63 10/17/42 4,300,000 d 5,754,208 Driver thirteen UG (haftungsbeschraenkt), Ser. 13, Cl. A EUR 0.00 2/22/21 2,738,450 d 3,105,519 German Government, Bonds EUR 2.25 9/4/20 19,495,000 24,816,511 German Government, Bonds EUR 2.50 8/15/46 26,195,000 43,070,791 Globaldrive Auto Receivables, Ser. 16A, Cl. A EUR 0.05 1/20/24 4,708,770 d 5,362,846 Volkswagen Car Lease, Ser. 22, Cl.A EUR 0.30 8/21/21 8,507,073 d 9,687,217 Hungary - 1.3% Hungarian Development Bank, Govt. Gtd. Notes 6.25 10/21/20 1,400,000 b 1,551,480 Hungarian Government, Bonds, Ser. 24/B HUF 3.00 6/26/24 2,513,500,000 9,307,739 Hungarian Government, Bonds, Ser. 25/B HUF 5.50 6/24/25 4,645,300,000 20,596,558 Iceland - 1.1% Icelandic Government, Unscd. Notes 4.88 6/16/16 8,402,000 c 8,462,637 Icelandic Government, Unscd. Notes 5.88 5/11/22 15,175,000 17,558,401 Ireland - 2.3% Irish Government, Bonds EUR 2.40 5/15/30 13,980,000 18,554,150 Irish Government, Bonds EUR 2.00 2/18/45 2,150,000 2,632,091 Irish Government, Unscd. Bonds EUR 1.00 5/15/26 28,915,000 33,765,775 Italy - 6.2% Enel, Sr. Unscd. Bonds EUR 4.88 2/20/18 2,165,000 2,682,764 Intesa Sanpaolo, Gtd. Notes 3.88 1/15/19 6,800,000 7,001,253 Intesa Sanpaolo, Sr. Unscd. Notes 3.88 1/16/18 3,585,000 3,670,273 Intesa Sanpaolo, Sr. Unscd. Notes EUR 3.00 1/28/19 1,075,000 1,308,491 Italian Government, Sr. Unscd. Bonds EUR 2.60 9/15/23 15,380,000 e 23,310,347 Italian Government, Sr. Unscd. Notes EUR 2.35 9/15/24 44,895,000 b,e 59,106,863 Italian Government, Treasury Bonds EUR 4.75 6/1/17 8,685,000 10,432,248 Italian Government, Treasury Bonds EUR 3.50 6/1/18 23,500,000 28,779,204 Italian Government, Treasury Bonds EUR 4.75 9/1/44 3,740,000 b 6,393,582 Coupon Maturity Principal Bonds and Notes - 89.6% (continued) Rate (%) Date Amount ($) a Value ($) Italy - 6.2% (continued) Telecom Italia, Sr. Unscd. Notes GBP 6.38 6/24/19 2,000,000 3,157,749 Japan - 7.0% Development Bank of Japan, Govt. Gtd. Bonds JPY 1.70 9/20/22 325,000,000 3,223,918 Japanese Government, Sr. Unscd. Bonds, Ser. 156 JPY 0.40 3/20/36 3,207,500,000 28,308,507 Japanese Government, Sr. Unscd. Bonds, Ser. 19 JPY 0.10 9/10/24 2,943,000,000 f 27,396,468 Japanese Government, Sr. Unscd. Bonds, Ser. 20 JPY 0.10 3/10/25 9,045,700,000 f 84,386,668 Japanese Government, Sr. Unscd. Bonds, Ser. 44 JPY 1.70 9/20/44 1,932,850,000 22,420,528 Mexico - 3.5% Banco Nacional de Comercio Exterior, Sr. Unscd. Notes 4.38 10/14/25 7,100,000 b 7,167,450 Mexican Government, Bonds, Ser. M MXN 4.75 6/14/18 1,206,000,000 70,230,514 Mexican Government, Bonds, Ser. M 20 MXN 10.00 12/5/24 9,225,000 686,508 Petroleos Mexicanos, Gtd. Notes EUR 3.75 3/15/19 3,750,000 4,348,209 Morocco - 2.1% Moroccan Government, Sr. Unscd. Bonds EUR 3.50 6/19/24 20,510,000 24,010,010 Moroccan Government, Sr. Unscd. Notes EUR 4.50 10/5/20 9,950,000 12,404,864 Moroccan Government, Sr. Unscd. Notes 4.25 12/11/22 13,545,000 13,871,773 Netherlands - 3.0% ABN AMRO Bank, Sr. Unscd. Notes 4.25 2/2/17 5,700,000 b 5,822,037 ABN AMRO Bank, Sub. Notes 4.75 7/28/25 9,350,000 b 9,453,205 Iberdrola International, Gtd. Notes EUR 1.13 1/27/23 1,400,000 1,636,339 Iberdrola International, Gtd. Notes EUR 5.75 2/27/49 800,000 d 975,941 Netherlands Government, Bonds EUR 1.25 1/15/18 17,100,000 b 20,062,209 Netherlands Government, Bonds EUR 0.25 1/15/20 4,350,000 5,068,128 Rabobank Nederland, Gtd. Notes 3.38 1/19/17 2,565,000 2,611,219 Rabobank Nederland, Sr. Unscd. Notes EUR 3.88 4/20/16 1,325,000 1,510,329 Rabobank Nederland, Sub. Bonds EUR 2.50 5/26/26 6,080,000 d 7,043,152 Volkswagen International Finance, Gtd. Notes 2.38 3/22/17 3,825,000 b 3,848,700 Vonovia Finance, Gtd. Notes 3.20 10/2/17 1,585,000 b 1,600,818 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 89.6% (continued) Rate (%) Date Amount ($) a Value ($) Netherlands - 3.0% (continued) Vonovia Finance, Gtd. Notes EUR 1.63 12/15/20 9,000,000 10,586,288 New Zealand - 1.3% New Zealand Government, Sr. Unscd. Bonds NZD 2.00 9/20/25 43,808,000 g Norway - .4% Norwegian Government, Bonds, Ser. 474 NOK 3.75 5/25/21 61,700,000 b Peru - .3% Peruvian Government, Sr. Unscd. Bonds EUR 2.75 1/30/26 2,525,000 2,888,647 Peruvian Government, Sr. Unscd. Bonds 4.13 8/25/27 3,625,000 3,815,312 Poland - 1.2% Polish Government, Bonds, Ser. 0725 PLN 3.25 7/25/25 3,725,000 1,041,977 Polish Government, Sr. Unscd. Notes EUR 3.00 1/15/24 7,800,000 10,129,323 Polish Government, Sr. Unscd. Notes EUR 1.50 9/9/25 14,100,000 16,461,178 Romania - .3% Romanian Government, Sr. Unscd. Notes EUR 2.75 10/29/25 6,000,000 b Serbia - .2% Serbian Government, Sr. Unscd. Notes 7.25 9/28/21 3,600,000 Singapore - 1.4% Singapore Government, Sr. Unscd. Bonds SGD 3.00 9/1/24 41,850,000 Slovenia - .2% Slovenian Government, Sr. Unscd. Notes 5.25 2/18/24 3,650,000 South Korea - 3.4% Republic of Korea, Sr. Unscd. Bonds, Ser. 2506 KRW 2.25 6/10/25 47,170,000,000 42,912,078 Republic of Korea, Sr. Unscd. Bonds, Ser. 2512 KRW 2.25 12/10/25 41,433,000,000 37,760,839 Spain - 2.5% BBVA Subordinated Capital, Gtd. Notes EUR 3.50 4/11/24 3,900,000 d 4,571,824 Driver Espana, Ser. 3, Cl. A EUR 0.73 12/21/26 8,774,999 d 10,005,022 Santander International Debt, Gtd. Notes EUR 4.00 3/27/17 4,200,000 4,964,766 Spanish Government, Bonds EUR 2.75 4/30/19 15,950,000 19,601,434 Spanish Government, Bonds EUR 1.40 1/31/20 8,794,000 10,445,398 Coupon Maturity Principal Bonds and Notes - 89.6% (continued) Rate (%) Date Amount ($) a Value ($) Spain - 2.5% (continued) Spanish Government, Bonds EUR 5.75 7/30/32 4,375,000 7,575,395 Telefonica Emisiones, Gtd. Notes EUR 3.96 3/26/21 1,600,000 2,112,784 Supranational - .6% European Investment Bank, Sr. Unscd. Bonds CAD 1.25 11/5/20 15,050,000 b 11,546,464 International Bank for Reconstruction & Development, Sr. Unscd. Notes AUD 3.50 1/24/18 2,800,000 2,188,587 Sweden - .1% Swedish Government, Bonds, Ser. 1047 SEK 5.00 12/1/20 19,885,000 United Kingdom - 5.0% British Telecommunications, Sr. Unscd. Notes EUR 0.63 3/10/21 7,450,000 8,470,591 Lloyds Bank, Sr. Unscd. Notes EUR 4.63 2/2/17 1,975,000 2,333,622 United Kingdom Gilt, Bonds GBP 5.00 3/7/18 125,000 195,843 United Kingdom Gilt, Bonds GBP 1.50 1/22/21 15,825,000 23,445,483 United Kingdom Gilt, Bonds GBP 2.00 9/7/25 18,500,000 27,962,830 United Kingdom Gilt, Bonds GBP 4.25 12/7/40 6,770,000 13,437,321 United Kingdom Gilt, Unscd. Bonds GBP 3.25 1/22/44 20,475,000 35,223,493 Vodafone Group, Sr. Unscd. Notes EUR 1.25 8/25/21 5,400,000 6,286,867 United States - 26.0% 21st Century Fox America, Gtd. Notes 3.70 10/15/25 2,600,000 c 2,727,722 A10 Term Asset Financing, Ser. 2013-2, Cl. A 2.62 11/15/27 820,426 b 810,573 Ally Financial, Gtd. Notes 3.50 1/27/19 3,310,000 3,268,625 American International Group, Sr. Unscd. Notes 4.88 6/1/22 2,600,000 2,862,891 AmeriCredit Automobile Receivables Trust, Ser. 2013-1, Cl. D 2.09 2/8/19 2,760,000 2,762,568 AmeriCredit Automobile Receivables Trust, Ser. 2013-4, Cl. C 2.72 9/9/19 1,065,000 1,076,669 Apple, Sr. Unscd. Notes 3.25 2/23/26 8,895,000 9,298,495 Aventura Mall Trust, Ser. 2013-AVM, Cl. A 3.74 12/5/32 2,305,000 b,d 2,470,656 BAE Systems Holdings, Gtd. Bonds 3.80 10/7/24 1,301,000 1,336,960 BAE Systems Holdings, Gtd. Bonds 3.80 10/7/24 2,800,000 b 2,876,210 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 89.6% (continued) Rate (%) Date Amount ($) a Value ($) United States - 26.0% (continued) Barclays Commercial Mortgage Securities Trust, Ser. 2013-TYSN, Cl. A2 3.76 9/5/32 1,245,000 b 1,313,551 Bear Stearns ALT-A Trust, Ser. 2004-2, Cl. 2A1 2.79 3/25/34 791,650 d 780,976 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2005-PWR10, Cl. AJ 5.60 12/11/40 521,443 d 510,236 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2006-PWR14, Cl. AJ 5.27 12/11/38 9,467,507 9,081,936 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR16, Cl. AJ 5.72 6/11/40 7,218,309 d 6,918,569 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR17, Cl. AJ 5.88 6/11/50 2,000,000 d 1,949,505 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR18, Cl. AJ 6.16 6/11/50 950,000 d 891,559 Branch Banking and Trust, Sub. Notes 3.63 9/16/25 7,850,000 8,232,303 Capital Auto Receivables Asset Trust, Ser. 2013-3, Cl. D 3.69 2/20/19 855,000 865,162 Capital Auto Receivables Asset Trust, Ser. 2014-1, Cl. D 3.39 7/22/19 900,000 908,526 Capital Auto Receivables Asset Trust, Ser. 2014-2, Cl. C 2.41 5/20/19 2,275,000 2,277,549 Capital Auto Receivables Asset Trust, Ser. 2014-3, Cl. D 3.14 2/20/20 2,850,000 2,820,819 Capital Auto Receivables Asset Trust, Ser. 2015-2, Cl. B 2.29 5/20/20 6,000,000 5,980,064 Capital Auto Receivables Asset Trust, Ser. 2015-2, Cl. D 3.16 11/20/20 7,275,000 7,199,374 Carmax Auto Owner Trust, Ser. 2014-4, Cl. D 3.04 5/17/21 2,625,000 2,641,309 Carmax Auto Owner Trust, Ser. 2015-2, Cl. D 3.04 11/15/21 1,000,000 1,005,752 Celgene, Sr. Unscsd. Notes 5.00 8/15/45 4,270,000 4,635,508 Chrysler Capital Auto Receivables Trust, Ser. 2013-AA, Cl. D 2.93 8/17/20 5,100,000 b 5,130,640 Chrysler Capital Auto Receivables Trust, Ser. 2013-BA, Cl. C 2.24 9/16/19 1,135,000 b 1,134,724 Chrysler Capital Auto Receivables Trust, Ser. 2015-AA, Cl. D 3.15 1/18/22 3,100,000 b 3,126,950 Chrysler Capital Auto Receivables Trust, Ser. 2015-BA, Cl. C 3.26 4/15/21 3,500,000 b 3,561,664 Citigroup, Sr. Unscd. Notes 4.65 7/30/45 4,120,000 4,332,172 Citigroup, Sub. Bonds 4.40 6/10/25 5,870,000 5,996,968 Citigroup Commercial Mortgage Trust, Ser. 2013-375P, Cl. C 3.52 5/10/35 150,000 b,d 146,727 Colony American Homes, Ser. 2014-1A, Cl. C 2.29 5/17/31 1,625,000 b,d 1,562,710 Coupon Maturity Principal Bonds and Notes - 89.6% (continued) Rate (%) Date Amount ($) a Value ($) United States - 26.0% (continued) Commercial Mortgage Trust, Ser. 2006-C8, Cl. AJ 5.38 12/10/46 6,330,000 6,075,066 Commercial Mortgage Trust, Ser. 2013-WWP, Cl. B 3.73 3/10/31 1,225,000 b 1,266,024 Countrywide Alternative Loan Trust, Ser. 2004-18CB, Cl. 4A1 5.50 9/25/34 831,240 852,416 Dell Equipment Finance Trust, Ser. 2015-1, Cl. C 2.42 3/23/20 6,880,000 b 6,855,841 Drive Auto Receivables Trust, Ser. 2015-AA, Cl. C 3.06 5/17/21 5,750,000 b 5,738,424 DT Auto Owner Trust, Ser. 2014-1A, Cl. D 3.98 1/15/21 3,225,000 b 3,248,404 DT Auto Owner Trust, Ser. 2014-3A, Cl. D 4.47 11/15/21 2,425,000 b 2,413,450 DT Auto Owner Trust, Ser. 2015-3A, Cl. B 2.46 11/15/19 4,700,000 b 4,691,252 Extended Stay America Trust, Ser. 2013-ESH7, Cl. D7 4.04 12/5/31 1,000,000 b,d 1,015,050 Federal Home Loan Mortgage Corporation, Structured Agency Credit Risk Debt Notes, 2.83 8/25/24 1,738,397 d,h 1,754,027 Federal National Mortgage Association Connecticut Avenue Securities, Ser. 2014-C04, Ser. 1M1 2.38 11/25/24 1,979,913 d,h 1,989,927 FedEx, Gtd. Notes 3.25 4/1/26 2,565,000 2,637,677 Flagship Credit Auto Trust, Ser. 2015-2, Cl. A 1.98 10/15/20 2,322,169 b 2,318,543 Ford Credit Auto Owner Trust, Ser. 2014-A, Cl. B 1.71 5/15/19 1,750,000 1,750,023 Ford Credit Floorplan Master Owner Trust A, Ser. 2015-1, Cl. A1 1.42 1/15/20 8,355,000 8,366,241 Ford Motor Credit, Sr. Unscd. Notes 3.00 6/12/17 4,620,000 4,682,356 Ford Motor Credit, Sr. Unscd. Notes 2.55 10/5/18 1,700,000 1,706,910 Ford Motor Credit, Sr. Unscd. Notes 3.34 3/18/21 3,475,000 3,580,001 Freeport-McMoRan, Gtd. Notes 2.15 3/1/17 5,435,000 5,217,600 GAHR Commercial Mortgage Trust, Ser. 2015-NRF, Cl. EFX 3.38 12/15/19 3,620,000 b,d 3,403,726 GAHR Commercial Mortgage Trust, Ser. 2015-NRF, Cl. FFX 3.38 12/15/19 1,640,000 b,d 1,513,938 General Electric, Jr. Sub. Debs., Ser. D 5.00 12/29/49 3,085,000 d 3,181,406 General Motors Financial, Gtd. Notes 3.10 1/15/19 4,475,000 4,531,519 GM Financial Automobile Leasing Trust, Ser. 2015-1, Cl. D 3.01 3/20/20 3,350,000 3,299,018 Goldman Sachs Group, Sub. Notes 4.25 10/21/25 3,960,000 4,034,337 Hewlett Packard Enterprise, Sr. Unscd. Notes 6.35 10/15/45 4,425,000 b 4,363,116 Hilton USA Trust, Ser. 2013-HLT, Cl. DFX 4.41 11/5/30 915,000 b 917,840 Coupon Maturity Principal Bonds and Notes - 89.6% (continued) Rate (%) Date Amount ($) a Value ($) United States - 26.0% (continued) Hyundai Auto Receivables Trust, Ser. 2015-A, Cl. C 1.98 7/15/20 1,320,000 1,310,058 JP Morgan Chase Bank, Sub. Notes EUR 4.38 11/30/21 3,050,000 d 3,509,688 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-CB17, Cl. AM 5.46 12/12/43 2,575,000 2,494,550 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-LDP9, Cl. AM 5.37 5/15/47 5,835,000 5,862,584 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-LDPX, Cl. AM 5.46 1/15/49 5,390,000 d 5,352,642 JPMorgan Chase & Co., Sub. Notes 3.88 9/10/24 3,490,000 3,585,591 KeyCorp Student Loan Trust, Ser. 1999-B, Cl. CTFS 1.35 11/25/36 20,787 d 19,867 Kraft Heinz Foods, Gtd. Notes EUR 2.00 6/30/23 5,300,000 6,296,465 LB-UBS Commercial Mortgage Trust, Ser. 2007-C7, Cl. AJ 6.24 9/15/45 8,100,000 d 7,933,634 Merrill Lynch Mortgage Trust, Ser. 2006-C1, Cl. AJ 5.76 5/12/39 6,265,000 d 6,161,842 Metropolitan Life Global Funding I, Scd. Notes 1.50 1/10/18 4,605,000 b 4,612,617 ML-CFC Commercial Mortgage Trust, Ser. 2007-9, Cl. AJ 6.17 9/12/49 1,625,000 d 1,403,571 Morgan Stanley, Sr. Unscd. Notes 4.00 7/23/25 3,450,000 3,614,451 Morgan Stanley Capital I Trust, Ser. 2007-IQ14, Cl. AM 5.67 4/15/49 5,692,000 d 5,673,383 Morgan Stanley Capital I Trust, Ser. 2007-IQ15, Cl. AJ 5.92 6/11/49 5,405,000 d 5,031,837 Morgan Stanley Mortgage Loan Trust, Ser. 2005-1, Cl. 4A1 0.74 3/25/35 270,279 d 246,653 Newell Rubbermaid, Sr. Unscd. Notes 2.60 3/29/19 3,925,000 3,984,927 OneMain Financial Issuance Trust, Ser. 2014-2A, Cl. A 2.47 9/18/24 7,400,000 b 7,380,370 OneMain Financial Issuance Trust, Ser. 2015-1A, Cl. A 3.19 3/18/26 5,344,000 b 5,297,671 OneMain Financial Issuance Trust, Ser. 2015-1A, Cl. B 3.85 3/18/26 3,250,000 b 3,111,983 OneMain Financial Issuance Trust, Ser. 2015-2A, Cl. A 2.57 7/18/25 6,225,000 b 6,148,322 Prudential Financial, Sr. Unscd. Notes 5.38 6/21/20 2,200,000 2,458,300 Santander Drive Auto Receivables Trust, Ser. 2014-1, Cl. B 1.59 10/15/18 2,893,654 2,894,767 Scientific Games International, Gtd. Notes 10.00 12/1/22 3,105,000 2,530,575 Springleaf Funding Trust, Ser. 2013-AA, Cl. A 2.41 12/15/22 4,618,015 b 4,606,349 Springleaf Funding Trust, Ser. 2013-AA, Cl. A 3.45 12/15/22 3,450,000 b 3,398,092 Springleaf Funding Trust, Ser. 2015-AA, Cl. A 3.16 11/15/24 9,175,000 b 9,085,995 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 89.6% (continued) Rate (%) Date Amount ($) a Value ($) United States - 26.0% (continued) SunTrust Auto Receivables Trust, Ser. 2015-15A, Cl. A3 1.42 9/16/19 7,025,000 b 7,005,818 T-Mobile USA, Gtd. Notes 6.00 3/1/23 2,900,000 2,976,125 U.S. Treasury Bonds 2.50 2/15/46 85,450,000 c 83,320,415 U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/20 33,358,499 i 34,082,345 U.S. Treasury Notes 1.38 1/31/21 101,145,000 101,875,975 U.S. Treasury Notes 1.75 1/31/23 26,935,000 27,308,508 U.S. Treasury Notes 1.63 2/15/26 2,775,000 c 2,734,785 Visa, Sr. Unscd. Notes 2.20 12/14/20 9,250,000 9,486,014 Volkswagen Group of America Finance, Gtd. Notes 1.25 5/23/17 4,175,000 b 4,147,007 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C29, Cl. AJ 5.37 11/15/48 4,385,000 d 4,286,632 Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C32, Cl. AJ 5.70 6/15/49 6,930,000 d 6,635,406 Wells Fargo & Co., Sr. Unscd. Notes 2.63 12/15/16 1,580,000 1,599,126 Wells Fargo & Co., Sub. Notes 4.30 7/22/27 6,430,000 6,831,714 Westlake Automobile Receivables Trust, Ser. 2014-2A, Cl. D 2.86 7/15/21 2,125,000 b 2,076,055 ZFS Finance (USA) Trust V, Jr. Sub. Cap. Secs. 6.50 5/9/67 3,571,000 b,d 3,517,435 Total Bonds and Notes (cost $2,058,075,281) Short-Term Investments - 1.7% U.S. Treasury Bill (cost $39,235,804) 0.37 9/15/16 39,304,000 j Other Investment - 9.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $235,109,844) 235,109,844 k Investment of Cash Collateral for Securities Loaned - .2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $5,200,754) 5,200,754 k Total Investments (cost $2,337,621,683) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. AUD—Australian Dollar STATEMENT OF INVESTMENTS (Unaudited) (continued) CAD—Canadian Dollar EUR—Euro GBP—British Pound HUF—Hungarian Forint JPY—Japanese Yen KRW—Korean Won MXN—Mexican Peso NOK—Norwegian Krone NZD—New Zealand Dollar PLN—Polish Zloty SEK—Swedish Krona SGD—Singapore Dollar b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2016, these securities were valued at $296,051,112 or 12.5% of net assets. c Security, or portion thereof, on loan. At March 31, 2016, the value of the fund’s securities on loan was $95,072,799 and the value of the collateral held by the fund was $97,607,266, consisting of cash collateral of $5,200,754 and U.S. Government & Agency securities valued at $92,406,512. d Variable rate security—rate shown is the interest rate in effect at period end. Date shown represents the earlier of the next interest reset date or ultimate maturity date. e Principal amount for accrual purposes is periodically adjusted based on changes in the Italian Consumer Price Index. f Principal amount for accrual purposes is periodically adjusted based on changes in the Japanese Consumer Price Index. g Principal amount for accrual purposes is periodically adjusted based on changes in the New Zealand Consumer Price Index. h The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. i Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. j Held by or on behalf of a counterparty for open financial futures contracts. k Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Foreign/Governmental 56.9 Short-Term/Money Market Investments 11.8 Corporate Bonds 11.3 U.S. Government 10.5 Asset-Backed 6.9 Commercial Mortgage-Backed 3.8 Residential Mortgage-Backed .2 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus/Standish Global Fixed Income Fund March 31, 2016 (Unaudited) The following is a summary of the inputs used as of March 31, 2016 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed - 163,031,198 - Commercial Mortgage-Backed - 89,121,037 - Corporate Bonds † - 267,172,937 - Foreign Government - 1,348,331,436 - Mutual Funds 240,310,598 - - Residential Mortgage-Backed - 5,623,999 - U.S. Treasury - 288,567,229 - Other Financial Instruments: Financial Futures †† 18,868 - - Forward Foreign Currency Exchange Contracts †† - 2,480,487 - Liabilities ($) Other Financial Instruments: Financial Futures †† (360,313 ) - - ) Forward Foreign Currency Exchange Contracts †† - (19,938,683 ) - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. STATEMENT OF FINANCIAL FUTURES Dreyfus/Standish Global Fixed Income Fund March 31, 2016 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) at Contracts Contracts ($) Expiration 03/31/2016 ($) Financial Futures Long U.S. Treasury Ultra Long Bond 6 1,035,187 June 2016 (3,417 ) Financial Futures Short Euro BTP Italian Government Bond 51 (8,160,604 ) June 2016 (137,001 ) Euro-Bond 669 (124,328,444 ) June 2016 (185,138 ) Euro-Schatz 44 (5,596,818 ) June 2016 6,972 Japanese 10 Year Bond 30 (40,330,534 ) June 2016 (34,757 ) U.S. Treasury 2 Year Notes 194 (42,437,500 ) June 2016 11,896 Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") . Investments for which quoted bid prices are readily available and are representative of the bid side of the NOTES market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of NOTES securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at March 31, 2016 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date NOTES the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. [[L:FEC]] Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: Citigroup Japanese Yen, Expiring 4/28/2016 2,152,440,000 19,161,682 19,141,640 (20,042 ) Goldman Sachs International Japanese Yen, Expiring 4/28/2016 1,965,640,000 17,442,277 17,480,428 38,151 JP Morgan Chase Bank Hungarian Forint, Expiring 4/1/2016 856,977,250 3,084,872 3,106,824 21,952 UBS Euro, Expiring 4/28/2016 8,650,000 9,782,882 9,851,127 68,245 Mexican New Peso, Expiring 6/15/2016 410,400,000 23,404,405 23,588,737 184,332 Swedish Krona, Expiring 4/28/2016 354,340,000 43,243,831 43,690,434 446,603 Sales: Bank of America Australian Dollar, Expiring 4/28/2016 169,885,000 127,483,403 130,058,589 (2,575,186 ) Polish Zloty, Expiring 6/15/2016 3,850,000 1,009,187 1,030,894 (21,707 ) NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) Barclays Bank Euro, Expiring 4/28/2016 148,180,000 166,094,962 168,756,066 (2,661,104 ) Citigroup South Korean Won, Expiring 6/15/2016 58,677,400,000 50,512,986 51,206,388 (693,402 ) Goldman Sachs International Euro, Expiring 4/28/2016 103,605,000 116,132,982 117,991,444 (1,858,462 ) Norwegian Krone, Expiring 4/28/2016 79,600,000 9,389,283 9,618,535 (229,252 ) HSBC Euro, Expiring 4/28/2016 68,993,000 77,337,704 78,573,271 (1,235,567 ) Mexican New Peso, Expiring 6/15/2016 11,855,000 673,006 681,395 (8,389 ) New Zealand Dollar, Expiring 4/28/2016 79,895,000 53,808,084 55,141,293 (1,333,209 ) JP Morgan Chase Bank British Pound, Expiring 4/28/2016 71,390,000 101,505,157 102,543,205 (1,038,048 ) Canadian Dollar, Expiring 4/28/2016 163,750,000 124,198,399 126,087,373 (1,888,974 ) Euro, Expiring 4/28/2016 86,242,000 96,668,658 98,217,443 (1,548,785 ) Hungarian Forint, Expiring 6/15/2016 7,054,030,000 25,197,595 25,542,177 (344,582 ) Japanese Yen, Expiring 4/1/2016 69,518,672 617,051 617,697 (646 ) 4/28/2016 22,696,538,000 203,561,782 201,840,218 1,721,564 NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) JP Morgan Chase Bank (continued) Singapore Dollar, Expiring 4/28/2016 77,550,000 56,612,198 57,528,950 (916,752 ) South African Rand, Expiring 6/15/2016 395,000 25,117 26,344 (1,227 ) South Korean Won, Expiring 6/15/2016 11,263,560,000 9,829,444 9,829,444 0 Taiwan Dollar, Expiring 6/15/2016 1,483,425,000 45,554,140 46,130,607 (576,467 ) Royal Bank of Scotland Euro, Expiring 4/28/2016 150,000,000 168,134,999 170,828,788 (2,693,789 ) UBS Canadian Dollar, Expiring 4/28/2016 30,800,000 23,547,689 23,715,976 (168,287 ) Euro, Expiring 4/28/2016 6,915,000 7,750,401 7,875,207 (124,806 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) At March 31, 2016, accumulated net unrealized appreciation on investments was $64,536,751, consisting of $77,181,323 gross unrealized appreciation and $12,644,572 gross unrealized depreciation. At March 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 19, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 19, 2016 By: /s/ James Windels James Windels Treasurer Date: May 19, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
